     Case 2:20-cv-00352-TLN-CKD Document 11 Filed 07/23/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEAN MARC VAN DEN HEUVEL,                         No. 2:20-cv-00352-TLN-CKD PS
12                      Plaintiff,
13          v.                                         FINDINGS & RECOMMENDATIONS
14   EDDIE FREAS et al.,
15                      Defendants.
16

17          Plaintiff is proceeding in this action pro se. The court previously granted plaintiff’s

18   request to proceed in forma pauperis and dismissed plaintiff’s complaint with leave to amend.

19   (ECF No. 4.) Plaintiff subsequently filed an amended complaint, which the court again dismissed

20   with leave to amend. (ECF Nos. 5, 7.) Plaintiff has since filed a Second Amended Complaint

21   and a Third Amended Complaint.1 For the reasons set forth below, the undersigned recommends

22   dismissing plaintiff’s complaint without leave to amend.

23          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

24   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

25   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

26   § 1915(e)(2).

27
     1
      For purposes of these findings and recommendations, the court refers to the Third Amended
28   Complaint as the operative complaint in this matter.
                                                     1
     Case 2:20-cv-00352-TLN-CKD Document 11 Filed 07/23/20 Page 2 of 4

 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327.

 6          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 7   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 8   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct.

14   at 1949. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

16   and construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

17   U.S. 232, 236 (1974).

18          Here, plaintiff’s complaint does not permit the court to make a reasonable inference that

19   defendants are liable for any misconduct. Plaintiff’s complaint appears to allege the following:

20   state court proceedings occurred without plaintiff present (ECF No. 10 at 3); unspecified ADA
21   violations (id.); “unethical order of examinations” at court (id. at 4); “incredibl[y] tough

22   guidelines” set by the state court judge (id.); “false gun accusations” (id.); and unlawful detainer,

23   (id.) Plaintiff also alleges that he served six months in jail for misdemeanor charges. (Id. at 5.)

24          Stated simply, plaintiff has failed to state a claim against either defendant mentioned in his

25   complaint. Although the Federal Rules adopt a flexible pleading policy, a complaint must give

26   fair notice and state the elements of the claim plainly and succinctly. Jones v. Community Redev.
27   Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege, with at least some degree of

28   particularity, overt acts which defendants engaged in that support plaintiff’s claim. Id. Because
                                                       2
     Case 2:20-cv-00352-TLN-CKD Document 11 Filed 07/23/20 Page 3 of 4

 1   plaintiff’s complaint is so devoid of any specific, concrete allegation and fails to connect its

 2   factual assertions in any cogent manner, it fails to place either defendant on notice of what he is

 3   alleging. Therefore, the complaint must be dismissed.

 4          If the court finds that a complaint should be dismissed for failure to state a claim, it has

 5   discretion to dismiss with or without leave to amend. Lopez v. Smith, 203 F.3d 1122, 1126-30

 6   (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears possible that the defects

 7   in the complaint could be corrected, especially if a plaintiff is pro se. Id. at 1130-31; see also

 8   Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given leave

 9   to amend his or her complaint, and some notice of its deficiencies, unless it is absolutely clear that

10   the deficiencies of the complaint could not be cured by amendment.”) (citing Noll v. Carlson, 809

11   F.2d 1446, 1448 (9th Cir. 1987)). However, if, after careful consideration, it is clear that a

12   complaint cannot be cured by amendment, the court may dismiss without leave to amend. Cato,

13   70 F.3d at 1005-06.

14          As plaintiff has already filed four complaints in this matter and has failed to sufficiently

15   state a claim for which relief can be granted, the undersigned finds that any additional leave to

16   file an amended complaint would be futile. Therefore, the undersigned recommends this action

17   be dismissed without leave to amend.

18          Accordingly, it is HEREBY RECOMMENDED that plaintiff’s complaint be DISMISSED

19   without leave to amend.

20          These findings and recommendations are submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, the parties may file written

23   objections with the court and serve a copy on all parties. Such a document should be captioned

24   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that

25   ////

26   ////
27   ////

28   ////
                                                       3
     Case 2:20-cv-00352-TLN-CKD Document 11 Filed 07/23/20 Page 4 of 4

 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: July 23, 2020
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7   16.352.F&R

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
